IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,123


EX PARTE SHAWN O'CONNELL LEWIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM POTTER COUNTY



  Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art. 11.07.  Applicant was convicted of driving while intoxicated. 
Punishment was assessed at confinement for four years.  Applicant's direct appeal was
dismissed for want of jurisdiction.  Lewis v. State, No. 07-03-0297-CR (Tex. Crim.
App.Amarillo, delivered October 29, 2003, no pet.).
	Applicant contends that he is being improperly denied post-judgment jail time credit. 
Specifically, the Applicant contends that his records at the Texas Department of Criminal
Justice erroneously list him as being out of custody on an appellate bond from April 22,
2002 until December 30, 2003.   
	The State has entered a response, supported by the record, that Applicant is entitled to
time credit for the period from May 13, 2002, until December 30, 2003, as he was in custody
for this period.   Applicant is entitled to relief.  
	Relief is granted.  The officials at the Texas Department of Criminal Justice shall
amend the records in cause number 44,391-E in the 108th Judicial District Court of Potter
County to reflect additional jail time credit for the period from May 13, 2002, until
December 30, 2003. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
correctional institutions, and parole divisions.
DELIVERED: April 6, 2005
DO NOT PUBLISH